Case 9:20-cv-00128-RC-ZJH Document 17 Filed 12/10/20 Page 1 of 2 PageID #: 79




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

JOSEPH MARK DAIGLE                                §

VS.                                               §       CIVIL ACTION NO. 9:20-CV-128

J. PEREZ, ET AL.                                  §

            ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Joseph Mark Daigle, a prisoner confined at the Polunsky Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against J. Perez, Wayne A.

Grigsby, Taliesian Stern, the Office of the Inspector General, C. R. Rice, Tony Andersen, and

Deeanne Andersen.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the action with prejudice to the claims being

asserted until plaintiff meets the conditions set forth in Heck v. Humphrey, 512 U.S. 477

(1994).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

          Plaintiff contends that he was entitled to due process because he was charged with a felony

offense. This claim lacks merit. Plaintiff was not charged in a state court with a violation of a state
Case 9:20-cv-00128-RC-ZJH Document 17 Filed 12/10/20 Page 2 of 2 PageID #: 80




criminal statute; he was charged in a prison disciplinary case with an infraction of a prison rule.

Plaintiff’s claims for monetary damages in connection with the disciplinary proceeding are barred

by Heck v. Humphrey, 512 U.S. 477 (1994). Edwards v. Balisok, 520 U.S. 641, 648 (1997); Aucoin

v. Cupil, 958 F.3d 379, 382 (5th Cir. 2020). A finding in plaintiff’s favor would imply that the

forfeited good conduct time credits should be restored, and the finding would entitle plaintiff to an

earlier release on mandatory supervision. Because a ruling in plaintiff’s favor would affect the

duration of his confinement, plaintiff does not have an actionable claim under § 1983 unless, and

until, the disciplinary conviction is reversed, expunged, invalidated, or impugned by the grant of a

writ of habeas corpus. Heck, 512 U.S. at 489.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the court concludes that the petitioner’s objections lack merit.

                                             ORDER

       Accordingly, plaintiff’s objections (Dkt #15) are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge

(Dkt #10) is ACCEPTED. A final judgment will be entered in accordance with this order.

                   So ORDERED and SIGNED, Dec 10, 2020.


                                                                      ____________________
                                                                      Ron Clark
                                                                      Senior Judge




                                                 2
